internal_revenue_service number release date index number ----------------------- ---------------------------------------------- -------------------------------------- ---------------------------- in re ----------------------- department of the treasury washington dc person to contact --------------------------- id no --------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita - plr-162557-03 date date taxpayer ---------------------------------------------- a b c date1 date2 date3 date4 date5 date6 date7 dear ------------ ----------------------- -------------------------- --------------- ------------------ ------------------------ ------------------- ----------------- --------------------------- -------------------------- ----------------------- this responds to a letter dated date submitted by your authorized representative requesting a ruling under treas reg and -3 of the procedure and administration regulations relief provisions on the basis of reasonable_cause so that taxpayer can be deemed to have timely filed its federal partnership tax_return for the tax_year ended date2 as well as the election to use the alternative_cost_method of accounting in conformity with the requirements of revproc_92_29 1992_1_cb_748 the facts are as follows began developing three main real_estate projects a b and c in the tax_year ending date2 c was the first project to have sales as a result of the development up to the point of sale all development costs were capitalized thus it was necessary to choose a method_of_accounting for determining the cost of these sales taxpayer intended to use the alternative_cost_method of sec_461 as provided by section of revproc_92_29 taxpayer is an accrual basis limited_partnership formed on date1 taxpayer taxpayer’s federal tax_return for tax_year ended date was due on date3 on date4 taxpayer filed a request to automatically extend the time for filing this return until date5 during this tax_year taxpayer had first-time lot sales from one of its land development projects due to its intention to file the election to use the alternative_cost_method and related annual_statement under section of revproc_92_29 as well as the entity having a reorganization during the tax_year taxpayer intended to request the maximum period of time ie months or until date6 within which to file its return this would have necessitated filing a second extension request for the additional month extension period by date5 however due to unforeseen circumstances as represented by taxpayer taxpayer inadvertently omitted to file the requisite second extension request by date5 taxpayer filed this return on date7 within days of discovery of its inadvertent procedural error sec_6072 provides that a partnership return must be filed by the 15th day of the fourth month following the tax_year end of the entity sec_6081 and related regulations grant the taxpayer an automatic_extension of time to file this return provided form_8736 is filed by the original due_date of the return sec_6081 and related regulations will grant an additional month extension of time total months to file the return provided taxpayer filed for the automatic_extension on form_8736 form_8800 is filed prior to the expiration of time granted under the first extension and the taxpayer shows reasonable_cause for needing additional time within which to file the return in the instant case taxpayer timely filed the first extension on date4 but the second extension was inadvertently not filed the implication of this failure was that taxpayer intended to elect the alternative_cost_method provided by revproc_92_29 section this election must be filed by the due_date of the partnership’s returns including extensions of time inadvertent failure_to_file this second extension has technically made this election unavailable to taxpayer extension to file the election but this relief is predicated upon the taxpayer’s timely filing of their tax_return for the relevant tax_year sec_301_9100-3 of the regulations will permit the taxpayer relief so that a late election could be filed upon proving that a reasonable_cause exists for failure to timely file alternative_cost_method with respect to its projects this alternative_cost_method allows a developer to include in the basis of properties sold their allocable share of the estimated cost of common improvements without regard to whether the costs are incurred under sec_461 subject_to certain limitations the appropriate director for the internal_revenue_district in which is located the principal under section dollar_figure of revproc_92_29 the developer must file a request with revproc_92_29 allows a developer of real_estate to automatically elect the sec_301_9100-2 of the regulations provides for an automatic six month sec_301_9100-1 through set forth the standards that the place of business or the principal office or agency the request must be filed on or before the due_date of the developer’s original federal_income_tax return determined with regard to extensions of time for the taxable_year in which the first benefited property in the project is sold in addition the developer must also attach a copy of the request to its timely filed original income_tax return for the taxable_year commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides an automatic_extension of time to make certain statutory elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service irs and failed to make the election because of intervening events beyond the taxpayer’s control deemed to have not acted reasonably and in good_faith if the taxpayer- - sec_301_9100-3 of the regulations provides in part that requests for relief sec_301_9100-3 of the regulations provides in part that a taxpayer is sec_301_9100-3 of the regulations provides in part that a taxpayer is i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief ii iii was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money this section also provides that the interests of the government are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section based upon our analysis of the facts taxpayer in the instant case acted reasonably and in good_faith and granting relief will not prejudice the interests of the government and therefore the requirements of sec_301 have been met under the facts represented taxpayer’s tardiness in filing the election to use the alternative_cost_method was not due to the intentional disregard of the tax rules but due to an inadvertent procedural error of not filing the necessary second extension request to obtain the maximum allowable sixth month extension period for filing the return and a timely election thus the failure_to_file a copy of the request for election was an inadvertent error on the part of taxpayer and taxpayer did not affirmatively choose not to file the election taxpayer is not seeking to alter a return position or to use hindsight to request relief finally taxpayer acted promptly in filing its request for relief before the irs discovered the failure to make a regulatory election therefore taxpayer did not act unreasonably or in bad faith furthermore granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made nor will any closed years be affected therefore the interests of the government will not be prejudiced by granting the request for relief of the government will not be prejudiced if the request for relief is granted taxpayer is granted an extension of days from the date of this ruling to file with the director a request to use the alternative_cost_method under revproc_92_29 because taxpayer acted reasonably and in good_faith and because the interests the ruling contained in this letter is based upon facts and representations submitted by taxpayer except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transactions under the provisions of any other sections of the code or regulations that may be applicable thereto this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent plr-162557-03 in accordance with the power_of_attorney on file in our office a copy of this letter is being sent to your representative a copy of this letter_ruling should be attached to the returns schedules and forms filed in connection with making the election under revproc_92_29 when such forms are filed sincerely yours robert m brown associate chief_counsel income_tax accounting by __clifford m harbourt ____ clifford m harbourt senior technician reviewer branch
